Citation Nr: 0711395	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  02-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for bilateral arm and 
hand numbness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from April 1998 to June 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claims for service 
connection for a bilateral foot disability and for bilateral 
arm and hand numbness, as well as his claim for an increased 
rating for a low back disability.  

The veteran and his mother testified at a hearing held before 
the undersigned Veterans Law Judge in April 2004.  A 
transcript of that hearing has been associated with the 
claims file. 

In a March 2004 decision, the Board adjudicated the issue 
involving an increased rating for the veteran's service-
connected low back disability.  Therefore, that issue is no 
longer on appeal before the Board.  The Board also remanded 
the remaining two issues for additional development.  All 
requested development has been accomplished and the case is 
once again before the Board for review.  


FINDINGS OF FACT

1.  A bilateral foot disability is not linked to service.  

2.  There is no evidence of a chronic disability to account 
for the veteran's subjective complaints of numbness in his 
arms and hands. 


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

2.  A disability involving bilateral arm and hand numbness 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Foot Disability

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137 (West Supp 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).

The veteran claims that he has a bilateral foot disability 
due to stress fractures he sustained to both feet during 
basic training in 1998.  His service medical records show 
that he was seen in May 1998 for sudden onset of left foot 
pain with no trauma.  The diagnostic assessment was overuse 
syndrome.  Another entry dated in May 1998 notes a three-week 
history of left foot pain.  The assessment was rule out 
fracture of the third metatarsal.  An Individual Sick Slip 
dated in May 1998 lists a fracture of the third metatarsal, 
but does not identify which foot.  In light of the prior 
entries, however, one can safely assume that this report 
pertains to the left third metatarsal. 

The veteran's service medical records confirm he was seen for 
a stress fracture involving his left third metatarsal.  
However, it appears that this fracture fully healed with no 
chronic residual disability shown.  Of particular relevance, 
a clinical evaluation performed in March 2001 notes that both 
feet were normal.  The Board also notes that none of these 
records makes any reference to right foot problems.  
Since no chronic disability involving either foot was shown, 
the veteran's service medical records provide evidence 
against the claim. 

Post-service medical records also provide evidence against 
the claim.  The veteran was afforded a VA compensation 
examination in December 2001.  During the interview, it 
appears that the examiner recorded the veteran's history of 
stress fractures to both feet while on active duty.  This 
notation indicates that the examiner did not review the 
claims file, which only documents a stress fracture of the 
left third metatarsal.  In any event, a physical examination 
at that time revealed that both feet were entirely normal.  
As such, the diagnosis was "History of stress fracture of 
both feet with normal current exam.  No disability."  

This report provides highly probative evidence against the 
veteran's claim, as it shows no current disability involving 
either foot within six months of the veteran's separation 
from active duty.   

The veteran was afforded an additional VA compensation 
examination in May 2006.  The examiner initially examined the 
veteran without a review of the claims file and recorded his 
history of stress fractures to both feet while on active 
duty.  Following a physical examination, but before X-rays 
were performed, the diagnoses were: (1) stress fracture of 
the metatarsal of the right foot, healed; and (2) stress 
fractures of the left metatarsals, healed.  

Thereafter, however, X-rays revealed bilateral mild 
degenerative joint disease of the first metacarpal phalangeal 
joints with slightly narrow joint spaces, while the other 
joint spaces appeared well maintained.  

In an addendum report dated in November 2006, the same 
examiner indicated that he had reviewed the claims file and 
found no relationship between the current X-ray findings and 
the veteran's period of service.  

This opinion provides highly probative evidence against the 
veteran's claim, as it was based on a review of the claims 
file and has not been contradicted by any medical evidence.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).

In addition to the medical evidence, the Board has considered 
lay statements in support of his claim, including testimony 
presented by the veteran and his mother at the November 2004 
hearing.  However, as a layperson, without the appropriate 
medical training and expertise, the veteran is not competent 
to provide a probative (persuasive) opinion on a medical 
matter, such as the existence and etiology of an orthopedic 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Thus, the veteran's personal opinion that he has a bilateral 
foot disability as a result of service is not a sufficient 
basis for awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral foot disability.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

II.  Bilateral Arm and Hand Numbness

The veteran claims that he has a disability manifested by 
numbness in his arms and hands as result of service.  
However, since there is no evidence of a current disability 
to account for the veteran's subjective complaints, his claim 
must be denied.  

The veteran's service medical records make no reference to 
symptoms involving pain or numbness in either upper 
extremity.  Although these records show that the veteran 
injured his lower back, symptoms involving his upper 
extremities were never identified as a part of this 
disability.  Thus, the veteran's service medical records 
provide evidence against the claim.  

The December 2001 VA examination report also lists a 
diagnosis of "History of arm pain and numbness of the third 
and fourth fingers of both hands of approximately two years 
duration, cause undetermined."  The examiner then indicated 
that he would request X-rays of the veteran's neck.  However, 
subsequent X-rays of the cervical spine were negative.  Since 
this examination report lists no disability to account for 
the veteran's subjective complaints of pain and numbness in 
his upper extremities, it also provides evidence against the 
claim. 

VA outpatient treatment records dated from 2002 to 2003 were 
reviewed.  Several of these records note the veteran's 
complaints of pain and numbness in his upper extremities; 
however, none lists an underlying disability to explain the 
veteran's subjective complaints.  Although a November 2003 
report lists a diagnostic impression of questionable 
bilateral carpal tunnel syndrome, that diagnosis was never 
confirmed.  Therefore, these records are also insufficient to 
prove the veteran's claim. 

When the VA examiner reviewed the claims file in November 
2006, he indicated that he found no arm or hand conditions in 
the service medical records.  Therefore, he concluded that 
there was no evidence of an arm or hand condition related to 
service.  He also indicated that the veteran's back condition 
has no anatomical or physiologic relationship to arm or hand 
conditions, thereby indicating that the veteran's complaints 
were not related to his service-connected low back 
disability.  

In short, there is simply no medical evidence of a current 
disability to account for the veteran's subjective complaints 
involving pain and numbness in his arms and hands.  In the 
absence of a current disability, the veteran's claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

Even assuming for discussion purposes that the veteran's 
complaints involving pain and numbness in his upper 
extremities can be attributed to a current disability, there 
is still no evidence of a nexus or relationship to service.  
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The 
Board emphasizes that a VA examiner in November 2005 found no 
relationship between the veteran's symptoms and his period of 
active military service.  See Wray, 7 Vet. App. at 493 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral arm and hand numbness.  
Unfortunately, the veteran's own lay statements are 
insufficient to prove his claim and are outweighed by the 
post-service medical record, which provides evidence 
(overall) against this claim.  See Grottveit and Espiritu, 
both supra.  Hence, the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  

In particular, letters by the RO and the Appeals Management 
Center (AMC) (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has complied, to the extent 
necessary, with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded an appropriate VA 
examination to determine the nature and etiology of the 
claimed disabilities on appeal, thereby complying with the 
Board's April 2005 remand instructions.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA and the Court.

ORDER

Service connection for a bilateral foot disability is denied.

Service connection for bilateral arm and hand numbness is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


